Citation Nr: 1223589	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-18 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of overpayment of VA compensation benefits in the amount of $183,719.69, to include the issue of the validity of the debt due to fugitive felon status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  This decision notified him that VA had overpaid him for service-connected compensation benefits from December [redacted], 2001 (effective date of the fugitive felon provisions of Public Law 107-103) through April [redacted], 2008 (date last warrant cleared), because he had been classified during that period as a fugitive felon under VA law and regulations and not entitled to VA benefits.  The VA Debt Management Center assigned him an overpayment amount of $183,719.69.

In July 2008, the Veteran requested a waiver of his overpayment debt.  
Jurisdiction over his claim was subsequently transferred to the VA's Committee on Waivers and Compromises (CWC), part of the Regional Office and Insurance Center in Philadelphia, Pennsylvania, and that office forwarded the appeal to the Board.  In a July 2008 decision, the CWC denied the Veteran's claim for a waiver of the debt.

The Veteran requested a Travel Board hearing, but subsequently failed to appear to appear for the hearing scheduled for April 2012.  He did not offer an explanation or request to reschedule his hearing.  Therefore, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.  The Veteran's VA service-connected compensation benefits were terminated due to fugitive felon status for the period from December [redacted], 2001 (effective date of the fugitive felon provisions of Public Law 107-103) through April [redacted], 2008 (date last warrant cleared.  This resulted in an overpayment in the amount of $183,719.69.
2.  There was no fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the debt. 

3.  Fault is shown on the Veteran's part in creation of the debt.  

4.  However, waiver is warranted due to VA's administrative error in delaying notification of his fugitive felon status by nearly three years, and because requiring repayment would impose an undue hardship on the Veteran and his family.


CONCLUSIONS OF LAW

1.  The debt created by overpayment of VA compensation benefits, in the amount of $183,719.69, based on fugitive felon status, is valid.  38 U.S.C.A. §§ 5302, 5313B (West 2002); 38 C.F.R. §§ 1.962, 3.665 (2011). 

2.  The criteria for entitlement to waiver of recovery of overpayment of VA compensation benefits in the amount of $183,719.69 have been met.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As the Board's decision to grant the Veteran's claim of entitlement to service connection for a waiver is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Also, these notice and duty to assist provisions of the VCAA are only relevant to Chapter 51 of Title 38 of the United States Code; they do not apply in validity of debt and waiver of overpayment cases, as here, governed by Chapter 53.  See Reyes v. Nicholson, 21 Vet. App. 370 (2007), citing Barger v. Principi, 16 Vet. App. 132 (2002)); see also 38 U.S.C.A. § 5302 (West 2002).


II.  Analysis

A.  Validity of the Debt

The Veteran disputes the underlying validity of the debt of $183,719.69, from overpayment of compensation benefits.  He asserts that because he was not served with an arrest warrant, he never became a fugitive felon.  He essentially contends he lacked notice of an outstanding warrant and never fled prosecution.  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.962.  The issue of the validity of the debt is a threshold determination that must be made prior to a decision on a request for waiver of the overpayment.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).

Effective December [redacted], 2001, 38 U.S.C.A. § 5313B was enacted by Congress which provides that a Veteran may not be paid compensation benefits for any period during which such Veteran is a fugitive felon.  A "fugitive felon" is defined by 38 U.S.C.A. § 5313B(b) as including a person fleeing to avoid prosecution, custody, or confinement relating to a felony offense, as well as a person violating a condition of probation or parole imposed for a felony. 

The implementing regulation, 38 C.F.R. § 3.665(n), provides that compensation is not payable on behalf of a Veteran for any period during which he or she is a fugitive felon.  The term "fugitive felon" means a person who is a fugitive by reason of:  (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.  38 C.F.R. § 3.665(n)(2).  The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n)(3).

Black's Law Dictionary (8th Ed. 2004) defines "fugitive" as a person who flees or escapes; a refugee; or as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding.

As pertinent to this case, the RO's September 1997 rating decision granted the Veteran's claim for service connection for posttraumatic stress disorder (PTSD), effective from May 17, 1995.  Also, an April 1998 rating decision granted his claim for entitlement to a total disability rating based on individual unemployability (TDIU), due to his service-connected PTSD, again effective from May 17, 1995.  The RO's March 2003 rating decision increased the rating for PTSD from 70 to 100 percent, effective from August 17, 2002.  

The RO subsequently received notice on April [redacted], 2005 from VA's Office of Inspector General (OIG), Fugitive Felon Program, which included an Investigative Summary Form showing an outstanding felony warrant for the Veteran's arrest.  The report showed an outstanding arrest warrant had been issued, on May [redacted], 2003, for the charge of larceny by the Stoughton District Court in Stoughton, Massachusetts.  

After this report, there are no other records in the claims file that show any communications from the RO to the Veteran until nearly three years later.  On March 24, 2008, the RO notified the Veteran it proposed to terminate his service-connected compensation benefits, retroactively from the later of the date of the warrant or December [redacted], 2001 (effective date of the fugitive felon provisions of Public Law 107-103), because he was classified as a fugitive felon under VA law and regulations.  

Within approximately two weeks of this notice, the Veteran appeared before the Stoughton District Court in Stoughton, Massachusetts.  Although the VA OIG's report brought to VA's attention the existence of one outstanding criminal charge, there were actually three, all relating to larceny.  The Stoughton District Court issued a formal "Notice of Warrant Cancellation" for each of his three respective charges:  (1) a warrant issued on May [redacted], 2003 was cancelled on April [redacted], 2008; (2) a warrant issued on July [redacted], 2003 was cancelled on April [redacted], 2008; and lastly, a warrant issued on March [redacted], 1996 was cancelled on April [redacted], 2008.  
It is not clear what specific charges attached to each of these cancelled warrants.  

However, a Stoughton District Court "Criminal Docket" record shows at least one warrant, for a criminal charge of "larceny by check over $250" under Massachusetts General Law, Chapter 266 (Crimes Against Property), Sections 30 and 37, sets forth a punishment of a maximum of five years imprisonment or a combination of a maximum $25,000 fine and up to two years imprisonment.  See 187th General Court of Massachusetts, Massachusetts General Laws, Chapter 266 (Crimes Against Property), Sections 30(1) (Larceny; general provisions and penalties) and 37 (fraudulent checks, etc.; drawing or uttering); available at http://www.malegislature.gov/Laws/GeneralLaws/PartIV/TitleI/Chapter266 (last checked July 5, 2012).  

The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n) (2011); 38 U.S.C.A. § 5313B(a) (West 2002). 

By all indications, any outstanding felony-level arrest warrants, including for larceny, have been quashed or recalled.  That is, he has no more outstanding warrants for felony-level crimes.

On May 31, 2008, the RO issued a decision that notified the Veteran that VA had overpaid him for service-connected compensation benefits from December [redacted], 2001 through April [redacted], 2008, the date that his last warrant cleared.  He was classified as a fugitive felon during that period and not entitled to VA benefits.  The VA's Debt Management Center then calculated an overpayment of benefits, and resulting indebtedness by the Veteran, in the amount of $183,719.69.  In July 2008, the Veteran requested a waiver of his overpayment debt.  In a July 2008 decision, the VA's Committee on Waivers and Compromises (CWC) denied the Veteran's claim for a waiver of the debt.

Here, the Board finds the Veteran had been a fugitive felon under 38 U.S.C.A. § 5313B(b) and 38 C.F.R. § 3.665 from December [redacted], 2001, effective date of the fugitive felon provisions of Public Law 107-103, through April [redacted], 2008, the date that his last warrant cleared.  The Veteran essentially contends he had no notice of an outstanding warrant until VA notified him it would stop his benefits.  

In the recent case of Mountford v. Shinseki, 24 Vet.App. 443 (2011), the United States Court of Appeals for Veterans Claims (Court) affirmed a February 2009 Board decision that denied entitlement to a restoration of benefits for service-connected schizophrenia prior to May 25, 2004, because the Veteran was found to be a "fugitive felon" under 38 U.S.C. § 5313B.  The Court determined 1) that an adjudication of guilt is not required under 38 U.S.C. § 5313B(b)(1)(B) for a Veteran to be considered a fugitive felon, and 2) that actual knowledge that a warrant had been issued is irrelevant and not part of the statutory requirement.  The Court reasoned that the statutory language of § 5313B was clear and unambiguous in including the violation of a condition of probation as making one a fugitive felon.  The Court, in rejecting the Veteran's argument that conviction for a felony was required for one to be considered a fugitive felon, reasoned that had Congress intended an adjudication of guilt to be necessary, the word "conviction" would have been used, mirroring the language of 38 U.S.C. § 5313B(b)(1)(A), rather than the word "commission."  In addressing the dissent's conclusion that the Veteran could not have been a fugitive felon because he was not aware that a warrant had been issued, the Court noted that nowhere in the statute or its legislative history was there the slightest suggestion that one must have knowledge of the warrant.  Rather, the plain language of the statute very simply defined "fugitive felon" as one who violates the conditions of probation.

Applying this precedent, the Board finds it is inconsequential whether the Veteran was actually served with the arrest warrant by law enforcement authorities.  Under Mountford, there is no requirement of knowledge of an outstanding arrest warrant.  It is sufficient that the Veteran deliberately wrote bad checks and then knowingly accepted VA compensation benefits for several years thereafter.  The Veteran's obligation, to clear all felony-status charges against him, is his alone, not VA's.  

Notably, the Veteran asserts that at the time he wrote bad checks, he had stopped taking medications for his service-connected mental disorders.  A statement from long-time VA treating psychiatrist, Dr. S.S., also urges leniency because his psychiatric condition was worsening at the time, culminating in an admission to a VA hospital.  Indeed, a March 2003 VA psychiatric hospitalization record confirms that he had ceased taking medication a few days prior to admission; and this was dated shortly before one of the warrants was issued in May 2003.  Mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535, 539 (2000).  Importantly, though, there is simply no contention from the Veteran or medical evidence of record that indicates he was insane at the time he committed these criminal offenses.  

Consequently, the debt of $183,719.69 is valid.

B.  Waiver of Overpayment

The Veteran also seeks waiver of any indebtedness resulting from the termination of his compensation benefits.  Regardless of the validity of the debt, the Board finds sufficient grounds to grant a waiver of recovery of indebtedness.

VA is authorized to grant a waiver of recovery of indebtedness when collection of the debt would be against "equity and good conscience."  38 U.S.C.A. § 5302(a)  (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2011).  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The law, however, precludes a waiver of recovery of an overpayment or the collection of any indebtedness where any one of the following elements is found to exist:  (1) fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.962(b).  Here, there is no finding or even suggestion the Veteran committed fraud, intentionally misrepresented facts, or acted in bad faith in the creation of the debt in question.  He has made seemingly credible statements that he had no knowledge of the outstanding warrants against him.  While he admits that he was "wrong in what [he] did," in writing bad checks (see August 2008 personal statement), there is no indication that he was attempting to defraud the VA or intentionally misrepresent facts regarding his past or present criminal status.  There is no evidence in the record the Veteran was being deceptive or purposely seeking an unfair advantage knowing that it would result in a loss to the government.  See 38 C.F.R. § 1.965(b).  The Veteran was entitled to this compensation due to his service connected PTSD disability, which has been rated at 100 percent for many years.  Rather, he asserts that at the time he wrote bad checks, he had stopped taking medications for his mental disorders, which is confirmed by psychiatric medical evidence of record.  

The Board must next address the equitable considerations in this case.  There are sufficient grounds to grant a waiver of recovery of indebtedness.  

As alluded to, when there is no indication of fraud, misrepresentation, or bad faith in the record, the indebtedness shall be waived if the recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship (whether collection would deprive the debtor of basic necessities), (4) whether collection would defeat the purpose of an existing benefit to the Veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2011); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Regarding the first and second elements of equity and good conscience under 38 C.F.R. § 1.965(a), fault of the debtor and balancing of faults, the Board finds that the Veteran bears fault in the creation of the debt because he admittedly wrote checks he could not cover, thereby causing the outstanding arrest warrants for larceny, and he failed to have the matter recalled or notify VA.  Even assuming he was unaware of an outstanding felony warrant, this ignorance does not excuse his failure to pay his debt to society.  

On the other hand, the Board also finds that the RO's actions in this matter constituted inexcusable administrative delay that certainly exacerbated the amount of the Veteran's debt.  VA OIG's Fugitive Felon Program identified a felony warrant for larceny (issued in May 2003) by April [redacted], 2005.  Yet, the RO did not take any action to suspend the Veteran's benefits until March [redacted], 2008, so nearly three years  after VA actually identified the outstanding warrant.  The reason the VA failed to timely act on the information is unclear.  Regardless, if VA had taken action sooner, the extent of the Veteran's indebtedness could have been substantially reduced.  

The Board further finds emphasizes that collection of the debt is likely to cause undue hardship to the Veteran, especially by depriving the debtor of basic necessities.  

As the Board has noted, the Veteran is severely disabled from a service-connected PTSD disability.  Indeed, he has a long-standing history of multiple psychiatric hospitalizations with VA facilities, which the January 2010 examiner estimated at approximately 58 hospitalizations since 1998.  This examiner also noted that his psychological issues alone, including his PTSD, render him totally incapable of securing or maintaining employment, whether physical or sedentary.  The examiner also indicated that he requires the assistance of his wife for many of his activities of daily living and it is doubtful he could exist independently without her help.  Moreover, his statements and medical records note that he has become wheelchair bound due to a non-service-connected orthopedic disability.  His treating psychiatrist of several years, Dr. S.S., requested leniency in the Veteran's case, in part due to his psychiatric problems and because garnishment of the debt could result in homelessness for the Veteran, his wife, step-daughter and grandson.  This seems to be a likely possibility, given that his October 2008 financial status report (FSR) shows he has only $45/month for food and essential household items after bills and VA benefits withholding.

He has no other source of income other than VA and Social Security benefits and is clearly unable to work to supplement his income to repay his debt.  Collection of the debt would defeat the purpose of the benefits, which is to compensate and ensure the health and welfare of disabled Veterans.

Regarding the fifth element, there would be no unjust enrichment of the Veteran if a waiver were allowed.  He and his family appear to be destitute and on the verge of homelessness, such that waiver of overpayment would only eliminate debt from an impoverished Veteran.  

As for the sixth element, his most recent financial status report, dated in October 2008, indicates at least the possibility of detrimental reliance.  Because he has no other income besides VA and SSA benefits, and no ability to work due to his service-connected PTSD, the Board concludes that the Veteran has detrimentally relied upon VA compensation benefits by changing his financial position.  

To emphasize, the Board does not condone the Veteran's failure to meet his obligations to the Massachusetts state criminal justice system, not to mention prompt notification to VA of a potentially outstanding arrest warrant.  Nonetheless, VA exacerbated his debt accumulation for nearly three years by inexplicable delay in enforcement of the provisions of the fugitive felon regulations.  Forcing a severely disabled Veteran, of obviously limited means, to repay almost $184,000 in compensation benefits in such a case would be against equity and good conscience.

Accordingly, it would be against equity and good conscience for VA to recover the overpayment of pension benefits.  The Board finds that the Veteran is entitled to a waiver of the assessed overpayment, in the amount of $183,719.69.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

	(CONTINUED ON NEXT PAGE)


ORDER

The debt created based on overpayment of compensation due to fugitive felon status in the amount of $183,719.69 is valid. 

Entitlement to a waiver of recovery of an overpayment in the amount of $183,719.69 is granted.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


